
	
		II
		110th CONGRESS
		1st Session
		S. 668
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Reed (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require the Food and Drug Administration to conduct
		  consumer testing to determine the appropriateness of the current labeling
		  requirements for indoor tanning devices and determine whether such requirements
		  provide sufficient information to consumers regarding the risks that the use of
		  such devices pose for the development of irreversible damage to the skin,
		  including skin cancer, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tanning Accountability and
			 Notification Act of 2007.
		2.Report by Food and
			 Drug Administration regarding labeling information on relationship between use
			 of indoor tanning devices and development of skin cancer or other skin
			 damage
			(a)In
			 generalThe Secretary of
			 Health and Human Services (referred to in this section as the
			 Secretary), acting through the Commissioner of Food and Drugs,
			 shall determine—
				(1)whether the
			 labeling requirements for indoor tanning devices, including the positioning
			 requirements, provide sufficient information to consumers regarding the risks
			 that the use of such devices pose for the development of irreversible damage to
			 the eyes and skin, including skin cancer; and
				(2)(A)whether adding the
			 warning suggested by the American Academy of Dermatology to the current warning
			 label, or any other additional warning, would communicate the risks of indoor
			 tanning more effectively; or
					(B)whether there is no warning that would
			 be capable of adequately communicating such risks.
					(b)Consumer
			 testingIn making the
			 determinations under subsection (a), the Secretary shall conduct appropriate
			 consumer testing, using the best available methods for determining consumer
			 understanding of label warnings.
			(c)Public hearings;
			 public commentThe Secretary shall hold public hearings and
			 solicit comments from the public in making the determinations under subsection
			 (a).
			(d)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary
			 shall submit to the Congress a report that provides the determinations under
			 subsection (a). In addition, the Secretary shall include in the report the
			 measures being implemented by the Secretary to significantly reduce the risks
			 associated with indoor tanning devices.
			
